Citation Nr: 9931864	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  97-29 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for a back disability and a 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's wife


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to December 
1995.  In a March 1997 rating action the Department of 
Veterans Affairs (VA) Regional Office, Los Angeles, 
California, denied entitlement to service connection for back 
and right knee disabilities.  The veteran appealed from those 
decisions.  In July 1999 the veteran and his wife testified 
at a hearing before a member of the Board of Veterans' 
Appeals (Board) sitting at the regional office.  The case is 
now before the Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran's service medical records reflect that he 
complained of low back pain and right knee problems on 
several occasions.

 2.  The VA examination in December 1996 did not reflect any 
significant abnormality involving the back and knees.  A low 
back condition and right knee condition were diagnosed by 
history only.

  3.  Low back conditions, including hypertrophic changes in 
the lumbar spine were diagnosed by a private physician in 
1998.  An MRI of the veteran's right kneee in 1997 showed a 
tear of the medical meniscus.

 4.   In an October 1998 statement, the private physician 
indicated that the veteran's low back complaints were more 
likely than not related to the complaints noted during his 
active duty.

5.   The veteran has submitted plausible claims for service 
connection for low back and right knee disabilities.



CONCLUSION OF LAW

The veteran has submitted well-grounded claims for service 
connection for low back and right knee disabilities.  38 
U.S.C.A.§  5107(a)(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records reflect that in 
February 1991 he was seen for a strain of the right knee.  In 
October 1991 he complained of low back pain.  In October 1995 
he complained of his right knee locking.  Physical 
examination reflected swelling of the knee.  When he was 
examined for separation from service in November 1995 he 
reported on a medical history form that he had or had had 
recurrent back pain.  It was also indicated that his right 
knee was painful during rainy and cold weather.  On physical 
examination clinical evaluation of the spine and lower 
extremities was reported to be normal.

The veteran's initial claim for VA disability benefits was 
submitted in November 1996.

The veteran was afforded a VA orthopedic examination in 
December 1996.  He reported that he had injured his low back 
during service requiring chiropractic therapy during the 
final year of service and that he continued to have low back 
pain and stiffness with prolonged standing and walking.  He 
also reported a twisting injury to the right knee.  The 
physical examination did not reveal any significant 
abnormality involving the back or knees.  A low back 
condition and right knee condition were diagnosed by history 
only.

The regional office later received an October 1997 MRI of the 
veteran's right knee reflecting a tear of the posterior horn 
of the medial meniscus.

In a January 1998 statement, Ken W. Pollock, D.C., indicated 
that MRI results showed Schmorl's nodes in the thoracic and 
lumbar spine, hypertrophic changes involving the lumbar spine 
and early wearing of the disc and facets of the lumbosacral 
spine.

In a September 1998 statement, Herbert W. Percival, M.D., 
indicated that the veteran's knee problems had persisted and 
had become more progressive.  The impression was tear of the 
medial meniscus of the right knee.

In an October 1998 statement Dr. Pollock indicated that he 
had reviewed the veteran's medical records and had examined 
him.  He stated that his chronic low back complaints were 
more likely than not related to complaints and aggravations 
received while on active duty.  He stated that the Schmorl's 
nodes as well as the hypertrophic changes in the lumbar spine 
were aggravated by his participation in military activities.

During the course of the July 1999 hearing, the veteran 
indicated that he had injured his back in October 1991 and 
that his back problems never really went away but he 
continued to have a constant pain involving the back.  He 
also reported that in 1995 he had injured his back during a 
course in repelling.  He stated in October 1995 they had been 
on a run and his right knee had locked up and he had fallen.  
He indicated that he had initially sought treatment for his 
back and right knee in the fall of 1996.  The veteran's wife 
related that she had known the veteran for about 3 years and 
that he was often in pain.

The veteran later submitted a January 1998 report by W. B. 
Goodman, D.C., in which his complaints included low back 
pain.  He indicated that he had had his back condition since 
1991.

As matters now stand, the record is somewhat unclear as to 
whether the veteran's low back and right knee conditions are 
related to the complaints of low back pain and right knee 
pain in service.  However, there is evidence indicating 
current back and right knee disabilities, incurrence or 
aggravation of the disabilities in service, and a nexus 
between the inservice conditions and the current 
disabilities.  Caluza v. Brown, 7 Vet.App. 498 (1995). The 
Board accordingly considers the veteran's claims for service 
connection for a back disability and a right knee disability 
to be well-grounded and the VA has a duty to assist him in 
the development of the claims.  


ORDER

The veteran's claims for service connection for a low back 
disability and a right knee disability are well-grounded.


REMAND

In view of the fact that the Board has found the veteran's 
claims for service connection for low back and right knee 
disabilities are well-grounded, the VA has a duty to assist 
him in the development of his claims.  The Board believes 
that additional medical information would be desirable and 
the appeal is accordingly REMANDED to the regional office for 
the following action:

1.  The veteran should be afforded a 
special orthopedic examination in order 
to determine the current nature and 
extent of any low back or right knee 
disability which may now be present.  All 
indicated special studies should be 
conducted.  To the extent possible, the 
examiner should express an opinion as to 
whether there is any relationship between 
any current back or right knee disability 
and the complaints regarding the back and 
right knee expressed by the veteran 
during service.  The claims file is to be 
made available to the examiner for review 
prior to conducting the examination.

2.  The veteran's claim should then be 
reviewed by the regional office.  If the 
determination regarding either of the 
matters on appeal remains adverse to the 
veteran, he and his representative should 
be sent a supplemental statement of the 
case and be afforded the appropriate time 
in which to respond.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


